UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2819



MARY MCLEOD,

                                              Plaintiff - Appellant,

          and


DOE 1; DOE 2; DOE 3,

                                                         Plaintiffs,

          versus


HONDA OF SOUTH CAROLINA MANUFACTURING, INCOR-
PORATED; THE COUNTY OF FLORENCE, SOUTH CARO-
LINA; HENRY PEOPLES, Mayor; TOWN OF TIMMONS-
VILLE; SOLLIE FLOYD; MARY FLOYD; U.S. DEPART-
MENT OF HOUSING & URBAN DEVELOPMENT; ANDREW
CUOMO, Secretary; SOUTH CAROLINA DEPARTMENT OF
COMMERCE; SAMUEL P. CARGILL, Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-3938-4-22)


Submitted:     July 8, 1999                 Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mary McLeod, Appellant Pro Se. Susan Pedrick McWilliams, NEXSEN,
PRUET, JACOBS & POLLARD, Columbia, South Carolina; James Carlisle
Rushton, III, THE HYMAN LAW FIRM, Florence, South Carolina; Robert
Thomas King, WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South
Carolina; Brown William Johnson, CLARKE, JOHNSON, PETERSON &
MCLEAN, P.A., Florence, South Carolina; Richard W. Arnold,
Florence, South Carolina; William Roberts Calhoun, Jr., Sandra Reid
Boney, SWEENY, WINGATE & BARROW, P.A., Columbia, South Carolina;
Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina; Daniel Malloy McEachin, Jr., Florence,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mary McLeod appeals from the district court’s order dismissing

her civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

McLeod’s motion for appointment of counsel and affirm on the rea-

soning of the district court.   See McLeod v. Honda of South Caro-

lina Mfg., Inc., No. CA-97-3938-4-22 (D.S.C. Oct. 14, 1998).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED



                                 2